Citation Nr: 1747431	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-42 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to January 29, 2013, and as 70 percent disabling on and after that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956 and from August 1956 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The November 2012 rating decision granted entitlement to service connection for PTSD and assigned a 50 percent rating effective July 27, 2007, and denied entitlement to a TDIU.  The Veteran submitted a notice of disagreement with the assigned rating and the TDIU denial in January 2013, but he withdrew this notice of disagreement later that month and requested reconsideration.  However, he subsequently submitted a timely notice of disagreement with these two issues in October 2013.  He was issued a statement of the case in November 2015 and filed a substantive appeal in January 2016.  

In an October 2013 rating decision, the RO increased the PTSD rating from 50 percent to 70 percent effective January 29, 2013.  

In May 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was last examined by VA with respect to his PTSD in May 2013.  In June 2017, however, the Veteran submitted an Individual Unemployability Questionnaire that was filled out by his doctor suggesting a material change in his PTSD.  The Board therefore finds it necessary to remand this claim so that the Veteran may undergo a comprehensive VA examination to determine the current severity of his PTSD.

The claim of entitlement to a TDIU is inextricably intertwined with the PTSD claim, as adjudication of that claim may impact the adjudication of the TDIU claim.  The Board further notes that the TDIU claim is inextricably intertwined with the claim of entitlement to service connection for an enlarged prostate that was remanded by VLJ M.E. Larkin in September 2017.  Consideration of the TDIU claim is therefore deferred at this time until adjudication of the PTSD and enlarged prostate claims is conducted.

On remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

3.  After completing the above, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  After readjudication of the PTSD claim, as well as the claim of entitlement to service connection for an enlarged prostate (which was remanded by VLJ M.E. Larkin), the claim of entitlement to a TDIU should be readjudicated.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




